                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


JAMES EDWARD DEARING,

              Plaintiff,

       V.                                              CV 119-105


RICHARD ROUNDTREE;CAPTAIN
REEVES; CAPTAIN WHITE; ALAN
ALSPAUGH,JR.; DEPUTY JAILER
BROWN;and TYEDON BURTON,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 11.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DISMISSES Plaintiffs complaint for failure to state a claim upon which

relief can be granted, and CLOSES this civil action.

        SO ORDERED this              day of October, 2019, at Augusta, Georgia.




                                          J. RANDAI?1HALL^HIEF JUDGE
                                          UNITEP STATES DISTRICT COURT
                                                  lERN DISTRICT OF GEORGIA
